Citation Nr: 1342850	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO. 11-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1975 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an initial compensable rating for bilateral hearing loss is warranted.

The Veteran last underwent a VA audiological evaluation in June 2009, at which time the Veteran's subjective complaints were not recorded.  Audiological test results revealed bilateral sensorineural hearing loss with excellent word scores.  The Veteran has since asserted that his hearing loss is worse and that a higher disability rating is warranted.  Additionally, the Veteran's representative indicated that there are outstanding audiological medical records at the Dallas VA Medical Center.

It has now been several years since the Veteran's hearing acuity was last evaluated.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  In this case, however, due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The June 2009 VA examination report contains no description of the functional impact of the Veteran's hearing loss.  As such, upon re-examination, the VA examiner must comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, to specifically include the Dallas VA Medical Center, which pertain to treatment for bilateral hearing loss.  Any attempts to obtain these records should be documented in the claims file.  If the RO/AMC in unable to obtain any identified records, the Veteran and his representative should be notified.

2. Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, with citation to relevant medical findings if necessary.

3. After completing the requested action, the RO should readjudicate the claim for an initial compensable rating for bilateral hearing loss.  The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority, addressing whether staged and/or extrascheular ratings are appropriate.

4. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


